IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00102-CV

                                   EX PARTE N.C.



                             From the 12th District Court
                                Walker County, Texas
                                Trial Court No. 26744


                                       ORDER


       On March 22, 2017, this appeal was abated to the trial court to hold a hearing to

determine a procedure whereby the legal rights of N.C. could be protected, including, if

exceptional circumstances exist, the appointment of counsel pursuant to section 24.016 of

the Texas Government Code. See TEX. GOV’T CODE ANN. § 24.016 (West 2004); Gibson v.

Tolbert, 102 S.W.3d 710, 712-13 (Tex. 2003). After the required hearing, the trial court

appointed counsel for N.C.

       Accordingly, this appeal is reinstated. N.C.’s brief is due 30 days from the date of

this order.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed May 24, 2017




Ex parte N.C.                         Page 2